                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

BARBARA WHITTAKER,
Personal Representative and
Administrator of the Estate
of George Michael Jenkins,

               Plaintiff,

v.                                       Case No. 3:14-cv-1503-J-39MCR

KENNETH S. TUCKER, et al.,

               Defendants.
______________________________


                                 ORDER
                              I. Status

     Plaintiff Barbara Whittaker, in her capacity as personal

representative of her deceased brother’s estate, is proceeding

with the assistance of court-appointed counsel on a Second Amended

Complaint (Doc. 39; Complaint) under 42 U.S.C. § 1983. In the

Complaint, Plaintiff   alleges Defendants violated       the decedent

George Michael Jenkins’ constitutional right to be free from cruel

and unusual punishment when he was an inmate of the Florida

Department of Corrections (FDOC).1 See Complaint at 9, 13. Before



1After Jenkins filed his Second Amended Complaint, he passed away.
On November 20, 2017, the Court granted the personal representative
Barbara Whittaker’s unopposed motion to substitute her as the
proper party. See Order (Doc. 63). As such, the Court will refer
to Ms. Whittaker as “Plaintiff” and will refer to the former inmate
as “Jenkins.”
the Court is Defendants Corbin, Humphrey, Rogers, and Tucker’s

Motion    for    Summary    Judgment    (Doc.      106;    Motion).2    Plaintiff’s

counsel responded to the Motion (Doc. 109; Motion Response). As

such, the Motion is ripe for this Court’s review.

      Before addressing the merits of the Motion, the Court first

addresses       Defendants’    Objection      to    Plaintiff’s        Reliance   on

Inadmissible Evidence (Doc. 115; Objection). Defendants object to

the Court’s consideration of Jenkins’ affidavit (Doc. 1-1; Jenkins

Aff.) and Jenkins’ prison grievances (Docs. 109-6, 109-7, 109-8),

each of which Plaintiff relies upon to defeat summary judgment.

Objection at 2-3. Citing Rule 56(c), Defendants argue that because

Jenkins is deceased, the facts contained in his affidavit and

grievances are not capable of being “presented in a form that would

be   admissible     in     evidence.”   See     Fed.      R.   Civ.   P.   56(c)(2).

Defendants contend Jenkins’ affidavit and grievances constitute

inadmissible hearsay and no hearsay exception applies. Objection

at 3-4.

      In response, Plaintiff maintains the facts contained in the

documents are capable of being reduced to admissible evidence for



2On February 22, 2019, defense counsel filed a notice of suggestion
of death as to the only other remaining Defendant, Chris Landrum
(Doc. 111). As such, defense counsel is no longer able to represent
Defendant Landrum’s interests in this action. See Motion at 1 n.1.
There is no indication defense counsel served the notice of
suggestion of death in compliance with Federal Rule of Civil
Procedure 25(a)(3).

                                        2
trial (Doc. 116; Objection Response). Plaintiff asserts the facts

contained in Jenkins’ affidavit are capable of being reduced to

admissible   evidence     under   the       “excited   utterance”   exception.

Objection Response at 3. As to the grievance documents, Plaintiff

asserts the “records” exception to the hearsay rule applies. Id.

     A party opposing summary judgment may rely upon affidavits or

sworn pleadings. Fed. R. Civ. P. 56(c)(4). However, such documents

must “set out facts that would be admissible in evidence, and [the

opponent must] show that the affiant or declarant is competent to

testify on the matters stated.” Id. Because Jenkins is unavailable

to testify on the matters stated in his affidavit and grievances,

his out-of-court statements, to the extent offered to “prove the

truth of the matter asserted,” constitute inadmissible hearsay.

See Fed. R. Evid. 801 (defining “hearsay”).

     In opposing summary judgment, Plaintiff offers the facts in

Jenkins’ affidavit to demonstrate he was sexually assaulted by

Defendants Corbin, Humphrey, and Rogers when they engaged Jenkins

in a spontaneous use of force on November 11, 2011, at Suwannee

Correctional Institution (SCI). See Motion Response at 13. In his

affidavit, which Jenkins filed in support of his original, sworn

complaint    (Doc.   1;   Original      Complaint),      Jenkins    avers   the

following:

            I was removed from my prison infirmary cell,
            stripped of all clothing and upon being placed
            back in my infirmary cell [I] was manhandled

                                        3
              and placed face down[.] [I] saw [Defendant]
              Humphrey with what appeared to be a broken
              broomstick. I was choked and had an object
              placed over my head, [I] was sexually
              assaulted and the object that was shoved up my
              rectum caused an immediate – pre mature [sic]
              movement of the bowels.

Jenkins Aff. at 2; see also Original Complaint at 4.

       To overcome summary judgment, Plaintiff offers no evidence of

the alleged sexual assault other than the allegations contained in

Jenkins’ affidavit and his sworn complaint. See Motion Response.

There were no witnesses to the use of force incident other than

corrections officers, including the named Defendants, and neither

party offers video evidence.3 As such, the affidavit is offered

for the truth of the matter asserted and therefore constitutes

inadmissible hearsay unless a hearsay exception applies under the

Federal Rules of Evidence.

       Plaintiff contends the excited utterance exception applies.

See   Objection    Response     at   3   (citing   Fed.    R.   Evid.   803(2)).

Plaintiff testified at her deposition that after Jenkins was

released from prison, she and Jenkins lived together for a couple

of    weeks   (Doc.   109-10;    Plaintiff    Dep.).      Plaintiff     testified




3 In the use of force report, a reviewing senior officer notes,
“[t]his spontaneous use of force was captured on wing camera.”
Motion Ex. B at 4. In response to the Court’s Order (Doc. 117)
requesting the fixed-wing camera footage, Defendants notified the
Court the fixed-wing footage “no longer exists.” See Notice (Doc.
118).
                                         4
Jenkins was upset one day, and he referenced someone having tried

to kill him in prison:

          [O]ne morning I heard [Jenkins] very upset, he
          was just ranting and raving. . . . And he was
          saying – he was reading – he had read
          something. And he just said, “These mother
          fu***ers. These mother fu***ers they all –
          they tried to kill me. These mother fu***ers
          in prison tried to kill me.” And so I said to
          him, “Sometimes you have to – in order to move
          on with your life, you have to forgive and
          forget.” And he just really kind of exploded.
          “What you mean forgive and forget?” He said,
          “These mother fu***ers almost beat me to death
          and they run all kind of shit up my ass and
          you want me to forgive and forget?” And with
          that I just stopped and said, “Okay. I have to
          go to work.” And I never asked any questions.

               So from that point on if I ever saw him
          get upset or anything, saw him upset, I would
          just make myself scarce. I would – I wouldn’t
          be around because I didn’t want to hear it. I
          didn’t ask for any details. I didn’t want to
          hear the details.

Plaintiff Dep. at 15-16.4

     Under the Rules of Evidence, an excited utterance is “[a]

statement relating to a startling event or condition, made while

the declarant was under the stress of excitement that it caused.”

Fed. R. Evid. 803(2). In determining whether a declarant speaks

while under the stress of the event, the length of time between

the event and the utterance is relevant. See United States v.




4  Page numbers referenced in this Order are those assigned by the
Court’s electronic docketing system.

                                5
Belfast, 611 F.3d 783, 817 (11th Cir. 2010) (recognizing the

excited   utterance   need   not   be       made   contemporaneously   to   the

startling event but, in the totality of the circumstances, the

declarant must have been speaking while under the stress the event

caused). See also United States v. Carlisle, 173 F. App’x 796, 801

(11th Cir. 2006) (“An out-of-court statement made at least fifteen

minutes after the event it describes is not admissible [as a

hearsay exception] unless the declarant was still in a state of

excitement resulting from the event.”) (quoting United States v.

Cain, 587 F.2d 678, 681 (5th Cir. 1979) (internal quotation marks

omitted; alteration in original)).

      Here, the alleged sexual assault occurred on November 11,

2011. Complaint at 3. Taking as true the sexual assault occurred

as Jenkins describes it in his affidavit, the encounter constitutes

a “startling event.” However, Jenkins’ statement to Plaintiff was

made at least three years after the startling event occurred;

according to the FDOC website, Jenkins was released from prison on

February 17, 2015.5 Three years later, Jenkins cannot be said to

have been under the stress of the excitement of the incident. Under

these facts, Jenkins’ statement to Plaintiff, made after his

release from FDOC custody and at least three years after the



5  See FDOC website, offender network search, available                     at
http://www.dc.state.fl.us/OffenderSearch/InmateInfoMenu.aspx
(last visited July 9, 2019).

                                        6
“startling event” does not constitute an “excited utterance.”

Accordingly, the Court finds the excited utterance exception is

inapplicable.6

      Plaintiff offers no other basis upon which the facts contained

in Jenkins’ affidavit or his sworn complaint may be reduced to

admissible form. As such, the Court sustains Defendants’ Objection

to the extent Jenkins’ affidavit and sworn complaint constitute

inadmissible     hearsay,   the    facts      of    which   Plaintiff    fails   to

demonstrate can “be presented in a form that would be admissible

in   evidence.”    See   Fed.     R.   Civ.    P.    56(c)(2).   In     ruling   on

Defendants’ Motion for Summary Judgment, therefore, the Court will


6 To the extent Plaintiff suggests she can testify at trial about
the alleged sexual assault, her deposition testimony belies such
a conclusion. Plaintiff testified she did not ask Jenkins any
questions about his outburst because she did not want to know the
details. See Pl. Dep. at 15-16. Jenkins’ statement, as explained
by Plaintiff at her deposition, is exceedingly vague and devoid
of any information upon which a reasonable trier of fact could
conclude Defendants Corbin, Humphrey, and Rogers sexually
assaulted Jenkins on November 11, 2011. “[A] mere scintilla of
evidence in support of the non-moving party’s position is
insufficient to defeat a motion for summary judgment.” Kesinger
ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247
(11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 252 (1986)). Even more, there is no indication Jenkins
was even referring to the November 11th incident when he made the
statement to Plaintiff. The incident complained of in this case
is not the only instance of excessive force Jenkins claims to
have suffered while in prison. Jenkins filed a separate action in
this Court alleging he was beaten by officers on October 27, 2010,
while housed at a different correctional institution. See Second
Amended Complaint (Doc. 28), Case No. 3:14-cv-1318-J-20MCR.
According    to   Jenkins,   the   2010   beating    resulted   in
hospitalization and left him disabled, resulting in his need for
a wheelchair and a helmet to protect against seizures. Id.
                                        7
not consider the allegations in Jenkins’ affidavit or his sworn

complaint. See McMillian v. Johnson, 88 F.3d 1573, 1584 (11th Cir.

1996) (holding inadmissible hearsay may not be used to defeat

summary judgment if the hearsay evidence “will not be available in

admissible form at trial”).

     With respect to the grievance documents (Docs. 109-6, 109-7,

109-8), the Court finds Plaintiff relies upon those not to prove

the truth of the matter asserted but to demonstrate        Jenkins

submitted grievances to the Warden of his correctional facility.

Accordingly, the Court overrules Defendants’ Objection to the

extent they object to the Court’s consideration of the grievance

documents Plaintiff submits in opposition to the Motion for Summary

Judgment.7

                  II. Summary Judgment Standard

     Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The record to be considered on a

motion for summary judgment may include “depositions, documents,


7 Plaintiff offers the grievance documents in support of her
supervisory claim against Defendant Tucker. She asserts Warden
Landrum received three formal grievances from Jenkins, which were
not “escalated because there was likely minimum oversight from
Defendant Tucker.” Motion Response at 12. Given the Court’s ruling
on Plaintiff’s claims against the subordinate Defendants, Corbin,
Humphrey, and Rogers, as explained in this Order, the grievance
documents are not material to the Court’s analysis.
                                8
electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion

only), admissions, interrogatory answers, or other materials.”

Rule 56(c)(1)(A). An issue is genuine when the evidence is such

that a reasonable jury could return a verdict in favor of the

nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g Co.,

9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of evidence

in support of the non-moving party’s position is insufficient to

defeat a motion for summary judgment.” Kesinger, 381 F.3d at 1247.

       The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). “When a moving party has discharged its burden, the

non-moving party must then go beyond the pleadings, and by its

own affidavits, or by depositions, answers to interrogatories,

and admissions on file, designate specific facts showing that

there is a genuine issue for trial.” Jeffery v. Sarasota White

Sox,   Inc.,   64   F.3d   590,   593–94   (11th   Cir.   1995)   (internal

citations and quotation marks omitted).

       Substantive law determines the materiality of facts, and

“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

                                      9
summary judgment.” Anderson, 477 U.S. at 248. In determining

whether summary judgment is appropriate, a court “must view all

evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918,

921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca

Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                       III. Facts & Claims for Relief

     Jenkins’ claims arise out of a documented spontaneous use of

force incident that occurred at SCI on November 11, 2011, involving

Defendants Corbin, Humphrey, and Rogers.              On the date of the

incident,   Jenkins     was   housed   in   the   prison   infirmary/medical

isolation area. Complaint at 3; Motion Ex. B at 4. He was on close

management, self-harm observation status and was documented as a

“mental health grade level 2.” Motion Ex. C at 3-4.8

     The    use   of     force   incident    under    review   occurred   at

approximately 9:15 a.m. Id. at 4, 7. Earlier that morning, at about

7:10 a.m., according to a nurse’s entry in Jenkins’ “Chronological

Record of Health Care” (medical chart) (Doc. 110-2; Motion Response

Ex. B), Jenkins was angry and banging on his cell windows. After



8
 Jenkins had multiple health issues. He used a wheelchair and wore
a helmet (because of seizures). See Motion Ex. A; Motion Ex. E at
14, 25. In a statement in response to disciplinary charges, Jenkins
described himself as having schizophrenia, bipolar disorder, and
severe personality disorder. Motion Ex. E at 18. Jenkins also
suffered   “acute   brain    damage   causing   severe   seizures,”
hallucinations, and memory loss. Id.
                                       10
observing Jenkins at his cell, Nurse Hancock wrote the following

entry in the medical chart: “[Inmate] has hand wrapped up and has

been banging on window off and on for about 50 min[utes]. [He h]as

been    acting   out   [for   two]   evenings   and   was    started     on   a

[management] meal this [morning].9 Affect angry.” Motion Response

Ex. B at 2.

       Nurse Bisque, who was on duty at the time of the use of force

incident, made an entry in the medical chart at 2:10 p.m. on

November 11, 2011 (after the incident). Id. at 3. She noted having

been informed that, in the morning, Jenkins was agitated and

banging on his cell window. Nurse Bisque wrote the security officer

counseled Jenkins “cell front,” and Jenkins threatened the officer

and yelled obscenities. Id. After the officer in charge arrived,10

Jenkins was brought to the nurses’ station while Defendant Corbin

was searching his cell pursuant to a 72-hour property restriction

order    imposed   because     of    Jenkins’   recent      disruptive    and

threatening behavior and his property was in disarray. Id.; Motion

Ex. B at 4. When Jenkins was at the nurses’ station, he continued



9  According to an incident report, Jenkins was “placed on
management meal by the Third Shift on 11-10-11 [the day prior to
the incident] for throwing a tray at an officer.” Motion Ex. B at
13.
10The security officer and the officer in charge are not identified
by name. Upon review of the record, it appears the “security
officer” references Defendant Corbin, and the “officer in charge”
references either Lieutenant Keith or Captain Stout.

                                     11
his   threatening   behavior.   Shift   supervisor   Captain   Stout   was

present, along with Lieutenant Keith. Both Stout and Keith heard

Jenkins state, “If you put me on strip I am going to kill the first

staff member that I get my hands on.” Ex. E at 3, 16.11

      The use of force incident occurred after the cell search was

complete and Defendant Corbin was attempting to return Jenkins,

who was in a wheelchair, to his cell. Motion Ex. B at 4. Defendants

Rogers and Humphrey were present, as well as Lieutenant Keith, who

ordered Jenkins to submit to having his shirt removed for a strip

search. Jenkins refused. In his use of force report, Defendant

Corbin explains the following:

           I completed my search and removal of property
           from [Jenkins’ cell], and was attempting to
           place inmate Jenkins back into his cell when
           he told[] Sergeant James Rogers, Officer
           Michael Humphrey and myself that we were going
           to have to “run it to get his clothes and he
           wasn’t going on strip.” At that time,
           Lieutenant Jason Keith, who was present gave
           several verbal orders for inmate Jenkins to
           submit to having his shirt removed . . . .
           Inmate Jenkins stated “No it ain’t happening”
           and inmate Jenkins spun his wheel chair [sic]
           around [and] stood up and lunged at me in an
           aggressive and agitated manner stating “I’m
           gonna f*** you up!” At this time, I side
           stepped and placed both hands on the back of
           the inmate grasping his shirt and directed the
           inmate to the floor in the prone position.
           Sergeant Rogers and Officer Humphrey were
           present and assisted in controlling Inmate
           Jenkins’ extremities. I then repositioned
           inmate Jenkins[’] upper torso inside the cell

11Jenkins’ threat resulted in a disciplinary charge against him.
Motion Ex. E at 3.
                                   12
            door, by lifting his upper torso from the
            floor and turning him inside the cell, his
            lower extremities were already inside the cell
            at that point. After inmate Jenkins was inside
            the cell, I released my hold, at this time all
            force ceased. I secured the cell door and I
            removed his restraints utilizing a restraint
            chain through the cuff port, without further
            incident.

Id. Defendants Rogers and Humphrey each signed the use of force

report, confirming their roles in subduing Jenkins. Id. at 5,8.

Defendant    Rogers    wrote,   “I   placed   both     my   hands   on   inmate

Jenkins[’] shoulder area limiting his movement and preventing any

further   aggressive    movements.    Once    inmate    Jenkins     ceased   his

actions, I released my hold and all force ceased by me.” Id. at 5,

8. Defendant Humphrey       wrote,    “I placed both hands on inmate

Jenkins[’]   legs,     preventing    him   from   kicking     any   staff    and

preventing any further aggressive movements. Once inmate Jenkins

ceased his actions, I released my hold and all force ceased by

me.” Id. at 5, 8.

     Nurse Bisque did not witness the use of force. However, she

was called to the cell for a post use of force examination, which

Jenkins refused. Id. at 9. In her post use of force exam report,

Nurse Bisque noted Jenkins was shouting at and threatening staff,

preventing her from physically examining him. She observed a “small

amount of blood and spit on the floor” of Jenkins’ cell, though

Jenkins did not appear to be in distress. Id. Upon her visual



                                     13
observation of Jenkins through the window, Nurse Bisque concluded

there was no need for medical treatment. Id.

      Nurse     Bisque   also   recorded     her    impression    of    Jenkins’

condition after the use of force incident in the medical chart:

              [Inmate Jenkins] was lying on mattress [and]
              floor of cell [and] was hold [sic] his safety
              helmet to his face [with] his [left] hand.
              Writer observed movement mandibles [sic] in a
              biting motion [and] hand was pressing helmet
              into his face with force. [Inmate] was in no
              acute distress . . . . No apparent injuries to
              torso [and] limbs identified. During post use
              of force exam [inmate] threatened to kill
              staff . . . . [Post use of force exam] refused.
              [Inmate] unable to sign [form] due to property
              restrictions.

Motion Response Ex. B at 3. Nurse Bisque made another entry in the

medical chart shortly after her cell-front visual exam, stating

Jenkins was “quiet in [his] cell.” Id. at 4. He appeared to be

sleeping. The next day, on November 12th, Jenkins was reported to

be alert and talking to staff appropriately with no complaints.

Id. On November 13th, Jenkins was “resting quietly.”                         Id. On

November 14th, Jenkins exhibited some signs of “acute distress”

and   difficulty    talking,    which    appeared    related     to    his    heart

condition. Id. The nurse noted a chest x-ray and EKG would be

ordered after Jenkins was “deemed less of a threat to staff.” Id.

There was no explanation as to the nature of the threat Jenkins

posed at that time. Nurses’ entries for November 16th, 17th, and




                                        14
19th provide no indication of physical injury or distress related

to the November 11th incident. Id. at 5.

       In the Complaint, Plaintiff claims Jenkins was subjected to

the excessive use of force in violation of the Eighth Amendment

when he was sexually assaulted. Complaint at 9. Plaintiff names

Defendant Tucker in his role as the Secretary of the FDOC at the

time. Id. at 2-3. Plaintiff alleges Defendant Tucker is liable for

his    “failure     to   train   and/or    supervise   Defendants   Corbin,

Humphrey, and Rogers . . . as well as [his] implementation of

customs and/or policies of abuse towards incarcerated inpatients

at the [SCI].” Id. Plaintiff seeks general, compensatory, and

punitive damages, costs and fees, and any other relief deemed

appropriate. Id. at 14.12

               IV. Legal Analysis & Conclusions of Law

      A. Claims Against Defendants Corbin, Humphrey, and Rogers:
                          Qualified Immunity

       Defendants    Corbin,     Humphrey,   and   Rogers   (collectively,

“Officers”) assert they are entitled to qualified immunity. Motion

at 12. In response, Plaintiff asserts the Officers “had no lawful

reason for a cell search or a strip search,” and they sexually




12 The Court previously dismissed Plaintiff’s claim for monetary
damages against Defendant Tucker in his official capacity. See
Order (Doc. 52). As such, only the individual capacity claim
remains. Plaintiff names Defendants Corbin, Humphrey, and Rogers
in their individual and official capacities. See Complaint at 1.

                                      15
assaulted Jenkins in retaliation for his filing grievances.13

Motion Response at 13. An officer sued in his individual capacity

“is entitled to qualified immunity for his discretionary actions

unless   he   violated    ‘clearly   established    statutory   or

constitutional rights of which a reasonable person would have

known.’” Black v. Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016)

(quoting Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)).

Qualified immunity allows officers to exercise their official

duties without fear of facing personal liability. Alcocer v. Mills,

906 F.3d 944, 951 (11th Cir. 2018). The doctrine protects all but

the plainly incompetent or those who knowingly violate an inmate’s

constitutional rights. Id. Upon asserting a qualified immunity

defense, a defendant bears the initial burden to demonstrate he

was acting in his discretionary authority at the relevant times.

Dukes v. Deaton, 852 F.3d 1035, 1041-42 (11th Cir.), cert. denied,

138 S. Ct. 72 (2017).

     It is well understood that prison guards are charged with

maintaining order and protecting inmates and staff. Indeed, Eighth

Amendment jurisprudence permits prison guards leeway to use force

when necessary “to maintain or restore discipline.” Whitley v.

Albers, 475 U.S. 312, 320-21 (1986). In their role of maintaining

order and ensuring safety, prison guards must react to and resolve


13Plaintiff does not assert a First Amendment claim against the
Officers. See Complaint.
                                16
prison disturbances or threats of harm. See, e.g., Williams v.

Burton, 943 F.2d 1572, 1575 (11th Cir. 1991) (citing Brown v.

Smith, 813 F.2d 1187, 1188 (11th Cir. 1987)).

      Here, the uncontradicted evidence demonstrates Defendants

Corbin, Humphrey, and Rogers were acting within the scope of their

discretionary duties when they used force against Jenkins in an

effort to protect themselves, Jenkins, and others. In the use of

force report, Defendant Corbin states he encountered Jenkins in

the scope of his assigned role as Internal Security Supervisor.

See Motion Ex. B at 4. Defendants Rogers and Humphrey were on duty

in   their   respective         roles   as     Sergeant     (Rogers)    and    Officer

(Humphrey). Id. at 8.             In those        roles,    Defendants Rogers and

Humphrey assisted in restraining Jenkins. Id. at 4, 5, 8. In the

scope of their duties, the Officers completed an incident report,

which   included        their    respective        titles    and    described    their

individual efforts to subdue Jenkins. Id.

      While unclear, Plaintiff appears to suggest the Officers

acted outside the scope of their discretionary authority, stating

they “had no lawful reason for a cell search or a strip search and

[were] so grossly untrained and under supervised that they did not

receive authorization to proceed from a superior officer.” Motion

Response     at   13.    Plaintiff      also      claims    the    Officers’    actions

violated relevant state and prison rules because the use of force

was not videotaped; Defendants did not observe the three-minute

                                             17
cooling off period before entering Jenkins’ cell; Defendants did

not obtain permission from a superior officer to enter Jenkins’

cell to conduct a strip search; and a doctor was not present during

the use of force. Id.

       Plaintiff    points   to   no    evidence    to    support   these   bald

conclusions, nor does Plaintiff specify which Officer allegedly

acted outside his discretionary authority. See id. On the contrary,

the    evidence      demonstrates      no    rule   violations:      both    the

Correctional Officer Chief, J.C. Stephens, and the Warden, C.

Landrum, signed the incident report, concluding the use of force

was conducted in compliance with the Florida Administrative Code

provision 33-602.210 and with Departmental Rule and Procedure.

Motion Ex. B at 12. Accordingly, the Court is satisfied Defendants

Corbin, Humphrey, and Rogers have met their initial burden to

demonstrate they were acting in the scope of their discretionary

duties when they used force against Jenkins.

       Once a court is satisfied the defendant was acting within his

discretionary authority, the burden shifts to the plaintiff to

demonstrate the defendant is not entitled to qualified immunity.

Coley v. Smith, 441 F. App’x 627, 628 (11th Cir. 2011) (citing

Bryant v. Jones, 575 F.3d 1281, 1294 (11th Cir. 2009)). To overcome

the qualified immunity defense, a plaintiff bears the burden to

demonstrate two elements: the defendant’s conduct caused plaintiff

to    suffer   a   constitutional      violation,   and    the   constitutional

                                        18
violation was “clearly established” at the time of the alleged

violation. Id. See also Davila v. Gladden, 777 F.3d 1198, 1210-11

(11th Cir. 2015). Courts may exercise discretion to “conduct the

qualified    immunity        analysis”      in     either    order.    Id.   at    1211.

Exercising its discretion, the Court finds the qualified immunity

analysis begins and ends with the first element because Plaintiff

fails   to   demonstrate        the      Officers’      actions       resulted    in   a

constitutional violation under the Eighth Amendment.

      “Because § 1983 ‘requires proof of an affirmative causal

connection between the official’s acts or omissions and the alleged

constitutional deprivation,’ each defendant is entitled to an

independent qualified-immunity analysis as it relates to his or

her actions and omissions.” Alcocer, 906 F.3d at 951 (quoting

Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986) (per

curiam)). As such, the Court will analyze Plaintiff’s excessive

force claim against Defendants Corbin, Humphrey, and Rogers in

consideration of their respective actions during the incident.

      The Eighth Amendment’s proscription against cruel and unusual

punishment “prohibits the unnecessary and wanton infliction of

pain,   or   the    infliction      of      pain   totally    without     penological

justification.” Ort v. White, 813 F.2d 318, 321 (11th Cir. 1987).

In   ensuring      inmates    are     not    subject    to    “punishment        grossly

disproportionate to the severity of the offense,” courts must be



                                            19
mindful that they should normally not interfere in matters of

prison administration or inmate discipline. Id. at 322.

     In analyzing use       of force incidents through a prism of

deference, courts must balance concerns of an inmate’s right to be

free from cruel and unusual punishment with a prison official’s

obligation to ensure a safe and secure institution. Id. 321-22.

“The Court’s decisions in this area counsel that prison officials

should be accorded wide-ranging deference in the adoption and

execution of policies and practices that in their judgment are

needed to preserve internal order and discipline and to maintain

institutional security.” Id. at 322 (quoting Bell v. Wolfish, 441

U.S. 520, 547 (1979)).

     Because of the deference afforded prison officials, an inmate

against whom force is used to restore order or quell a disturbance

demonstrates    an     Eighth    Amendment    violation    only     when   the

official’s    action   “inflicted    unnecessary   and     wanton   pain   and

suffering.”    Id.   (internal    citations    omitted).    Indeed,    “[t]he

Supreme Court has held that . . . any security measure undertaken

to resolve [a] disturbance gives rise to an Eighth Amendment claim

only if the measure taken ‘inflicted unnecessary and wanton pain

and suffering’ caused by force used ‘maliciously and sadistically

for the very purpose of causing harm.’” Williams, 943 F.2d at 1575

(emphasis is original) (quoting Whitley, 475 U.S. at (1986)).



                                     20
     The Eleventh Circuit has articulated five factors courts may

consider in determining whether an officer’s use of force was in

good faith or carried out maliciously and sadistically for the

purpose of causing harm:

           (1) the extent of injury; (2) the need for
           application of force; (3) the relationship
           between that need and the amount of force
           used; (4) any efforts made to temper the
           severity of a forceful response; and (5) the
           extent of the threat to the safety of staff
           and inmates, as reasonably perceived by the
           responsible officials on the basis of facts
           known to them.

Campbell v. Sikes, 169 F.3d 1353, 1375 (11th Cir. 1999) (quoting

Whitley, 475 U.S. at 321; Hudson v. McMillian, 503 U.S. 1, 7

(1992)). See also Ort, 813 F.2d at 323; Williams, 943 F.2d at 1575.

     Here, the Officers do not dispute they used force against

Jenkins, and the record shows there was a need to do so. Not only

did Jenkins make a threatening action toward Defendant Corbin but

he also orally threatened Corbin. Defendant Corbin states in both

the use of force and incident reports that “Jenkins spun his wheel

chair   [sic]   around   and   stood    up   and   lunged   at   [him]   in   an

aggressive and agitated manner stating “I’m gonna f*** you up!”.

Motion Ex. B at 4, 12. Lieutenant Keith, who was present, witnessed

Jenkins’ apparent attempt to physically harm Defendant Corbin. Id.

at 12. In his written report, Lieutenant Keith states Jenkins “made

threats against staff[,] then left his wheel chair [sic] and lunged

towards staff.” Id. And, a nurse’s note in the medical chart,

                                       21
written three days later, states, “informed by security that

patient stood up [and] physically charged [at] an officer on

11/11/11.” Motion Response Ex. B at 5.

      The fact that Jenkins was being transported in a wheelchair

at the time of the incident does not mean he posed no harm to

others or to himself. As Plaintiff alleges in the Complaint, at

the time of the incident, there was a dispute regarding whether

Jenkins would be permitted to have his wheelchair inside his cell,

whether it should remain in the vestibule area, or whether a

wheelchair should be assigned to him as needed. Complaint at 4.

Given the dispute about Jenkins’ wheelchair requirements and the

record evidence, it appears Jenkins was capable of standing and

walking without assistance. For instance, a nurse’s entry on

November 17th indicates Jenkins was “mobile.” Motion Response Ex.

B at 5. The post use of force exam hand-held video footage also

shows Jenkins was capable of independent movement; he is seen in

the video moving from a sitting position to a kneeling position

with no difficulty or signs of distress. Motion Ex. C. Moreover,

a disciplinary hearing resulted in a finding of guilt against

Jenkins for attempted battery, based on his action of lunging out

of his wheelchair toward Defendant Corbin. Motion Ex. E at 20.

      Jenkins’ threatening action toward Defendant Corbin also must

be considered in the context of his demeanor and conduct preceding

the   incident.   Jenkins   was   described   as   “angry”   earlier   that

                                    22
morning, Motion Response Ex. B at 2, and when Defendant Corbin was

executing the property restriction, Jenkins threatened to kill the

first staff member he could get his hands on, Motion Ex. E at 6.

Jenkins also had been acting out for two days before the incident.

Motion Response Ex. B at 2. Knowing Jenkins was agitated, angry,

and had threatened to physically harm staff, Defendants Corbin,

Humphrey,    and   Rogers    reasonably     reacted   to   Jenkins’   apparent

attempt to carry out his threat. Indeed, in the disciplinary

report, Defendant Corbin wrote, “[i]t became necessary to use

physical force to prevent Inmate Jenkins from assaulting myself or

any other staff.” Motion Ex. E at 19. Under the circumstances faced

by   the   Officers,   the   Court   will    not   second-guess   Defendants

Corbin’s, Humphrey’s, and Rogers’s individual and split-second

reactions to Jenkins’ threatening behavior.

      The amount of force Defendants Corbin, Humphrey, and Rogers

used in response to Jenkins’ behavior was minimal. Defendant Corbin

explains he “placed both hands on the back of the inmate grasping

his shirt and directed the inmate to the floor in the prone

position.” Motion Ex. B at 4. Defendants Humphrey and Rogers

assisted by holding Jenkins’ extremities to “prevent[] any further

aggressive movement.” Id. at 8. The Officers all confirm that once

Jenkins was restrained and placed back inside his cell, “all force

ceased.” Id. at 4, 5, 8. There is no evidence the Officers used

any more force against Jenkins than what they describe in their

                                     23
reports.     Other    than    Plaintiff’s     unsupported    statement        that

Defendants sexually assaulted Jenkins, see Motion Response at 13,

there   is   no   evidence    suggesting      or    permitting    a    reasonable

inference that the Officers used unnecessary force for the purpose

of causing Jenkins harm.14

     Finally, Jenkins did not sustain any significant injuries

attributable to the Officers’ use of force. Immediately after the

incident, Nurse Bisque visited Jenkins at his cell, along with

Lieutenant Keith, and she noted there was “no need for treatment.”

Motion Ex. B at 9. She recorded only a “small amount of blood and

spit on the floor,” but no apparent distress or physical injury

was observed. Id. at 9, 10. A review of the hand-held video, Motion

Ex. C, shows Nurse Bisque and Lieutenant Keith had a good view of

Jenkins: the front of his cell was all windows providing an

unobstructed view inside, and Jenkins was sitting upright on the

floor directly in front of the windows. The video, as reviewed by

this Court, shows Jenkins sitting upright in no apparent distress

and with no observable physical injuries. Id.

     Plaintiff       points   to    no    evidence    demonstrating        Jenkins

sustained serious injuries. See Motion Response at 14. Rather,

Plaintiff    merely    asserts     Jenkins    was   “vulnerable       to   physical




14 As discussed previously, the Court does not credit the
allegations in Jenkins’ affidavit or sworn complaint in which he
asserts Defendants sexually assaulted him.
                                         24
injuries” because of his extensive medical history. Id. at 13.

Plaintiff further states the post use of force examination report

notes “minor injuries.” Id. at 14. However, Plaintiff offers no

evidence to demonstrate the nature and extent of any injuries

Jenkins may have sustained during the use of force. In fact,

according to the nurses’ entries on the medical chart, which

Plaintiff offers as an exhibit, there is no indication that Jenkins

later complained of pain or injury attributable to the incident.

See Motion Response Ex. B at 4-5.

     Applying the relevant factors, the evidence, viewed in the

light most favorable to Plaintiff, demonstrates the Officers used

force in good faith and not for the purpose of causing harm: the

extent   of   any   injury   was   minimal;   there   was   a   demonstrated

penological justification for the use of force; the amount of force

used was minimal in relation to the need for the use of force; all

force ceased once Jenkins was returned to his cell; and Jenkins

posed a threat to the Officers and himself when he lunged out of

his wheelchair toward Defendant Corbin. See Campbell, 169 F.3d at

1375.

     Plaintiff offers no evidence to suggest or permit a reasonable

inference that the Officers acted maliciously and sadistically for

the purpose of causing harm or used more force than necessary to

subdue Jenkins after he lunged at Defendant Corbin. See Whitley,

475 U.S. at 322 (“Unless it appears that the evidence, viewed in

                                     25
the light most favorable to the plaintiff, will support a reliable

inference of wantonness in the infliction of pain under the

standard we have described, the case should not go to the jury.”).

Plaintiff, therefore, fails to demonstrate the Officers, in their

individual capacities, violated Jenkins’ constitutional rights. As

such, there is no basis for Plaintiff’s claims against the Officers

in their official capacities. See Mann v. Taser Int’l, Inc., 588

F.3d 1291, 1309 (11th Cir. 2009).

     Because the Court finds Plaintiff has failed to carry her

burden to demonstrate a constitutional violation, the Court need

not proceed to the next step of the qualified immunity analysis—

determining if a constitutional right was clearly established.

Lumley v. City of Dade City, Fla., 327 F.3d 1186, 1194 (11th Cir.

2003). “If no constitutional right would have been violated were

the allegations established, there is no necessity for further

inquiries concerning qualified immunity.” Case, 555 F.3d at 1327

(quoting Saucier v. Katz, 533 U.S. 194 (2001)). Accordingly,

Defendants Corbin, Humphrey, and Rogers are entitled to qualified

immunity and the claims against them are due to be dismissed.

                  B. Claims Against Defendant Tucker

     Defendants    assert   Plaintiff   fails   to   state   a   claim   for

supervisory liability against Defendant Tucker. Motion at 2, 6. In

the Complaint, Plaintiff alleges Defendant Tucker is liable under

a theory of “supervisory liability/respondeat superior” because he

                                  26
failed to train and/or supervise Defendants Corbin, Humphrey, and

Rogers, and based on a custom or policy of abuse toward inpatients

at SCI. Complaint at 9.

     Because     the    Court     finds      no     underlying      constitutional

violation,     Plaintiff’s       supervisory        liability      claim     against

Defendant Tucker necessarily fails. See Mann, 588 F.3d at 1308

(holding   the   plaintiff’s       supervisory        liability      claim   failed

“because the underlying § 1983 claims fail[ed]”) (citing Hicks v.

Moore,   422   F.3d    1246,    1253   (11th      Cir.   2009)).    As   such,   the

supervisory claim against Defendant Tucker is due to be dismissed.

V. Claims Against Defendant Landrum: Sua Sponte Frivolity Review

     In his Complaint, Plaintiff also sues Chris Landrum. See

Complaint at 9. After this Court’s ruling on Defendant Landrum’s

motion to dismiss, only the individual liability claim against him

remains. See Order (Doc. 52). Defendant Landrum’s interests are

not represented in the Motion before this Court. Under Federal

Rule of Civil Procedure 25(a)(1), Defendants filed a Notice of

Suggestion of Death of Defendant Landrum on February 22, 2019 (Doc.

111), attaching the certificate of death (Doc. 111-1). See also

Motion at 1. Given Defendant Landrum’s death, defense counsel no

longer represents his interests in this case. See Motion at 1 n.1.

     In light of the Court’s ruling that Defendant Landrum’s

subordinates,    Defendants       Corbin,         Humphrey,   and    Rogers,     are

entitled to qualified immunity, the Court exercises its authority

                                        27
under the Prison Litigation Reform Act (PLRA) to                     assess the

viability of Plaintiff’s claim against Defendant Landrum. See 28

U.S.C. § 1915(e)(2)(B).15 The PLRA requires the Court to dismiss a

claim    at   any   time   if   the   Court   determines   it   is   frivolous,

malicious, fails to state a claim upon which relief can be granted

or seeks monetary relief against a defendant who is immune from

such relief. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege (1) the defendant deprived him of a constitutional right

and (2) such deprivation occurred under color of state law. Salvato

v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas,

654 F.3d 1171, 1175 (11th Cir. 2011). A claim under § 1983 also

requires a plaintiff provide “proof of an affirmative causal

connection between the official’s acts or omissions and the alleged

constitutional deprivation.” Zatler, 802 F.2d at 401.

       Plaintiff brings a claim against Defendant Landrum under §

1983 for “supervisory liability,” alleging Defendant Landrum, at

relevant times, was the warden at SCI and in that role, “was

responsible for the maintenance and care at that institution, and

the administration of its policies and procedures.” Complaint at

3, 9. Plaintiff asserts Defendant Landrum “fail[ed] to train and/or

supervise Defendants Rogers, Corbin, and Humphrey . . . [and]




15   Plaintiff is proceeding in forma pauperis. See Order (Doc. 7).
                                        28
implement[ed]    []    customs      and/or    policies    of    abuse   towards

incarcerated inpatients at the [SCI].” Id. According to Plaintiff,

the subordinate officers, Corbin, Humphrey, and Rogers violated

Jennkins’ constitutional rights during the execution of the cell

search and “the subsequent sexual assault,” and the violation

“demonstrate[s] that they were not properly supervised and/or

trained by their Superior Officers,” including Defendant Landrum.

Id. at 11.

     Plaintiff      alleges   the    lack    of   supervision    and    training

provides the causal connection between the alleged constitutional

violation and Defendant Landrum’s role as warden. Id. 11-12.

Plaintiff generally asserts a causal connection in the Complaint,

but states “[f]urther documentation regarding the causal link that

exists between the Superior Officers’ failure to train and/or

supervise their Subordinate Officers and the violation of Mr.

Jenkin’ Rights can be produced during the discovery process.” Id.

at 13. Finally, Plaintiff alleges Defendant Landrum “should have

been aware of the several formal grievances filed by Mr. Jenkins,”

and Landrum’s “refusal to investigate the situation” amounts to

deliberate indifference to Jenkins’ constitutional rights. Id.

Plaintiff    does     not     allege    Defendant        Landrum    personally

participated in the use of force or the alleged sexual assault.

See Complaint.



                                       29
     An individual cannot be held liable under § 1983 on the basis

of that person’s supervisory position alone. See Cottone v. Jenne,

326 F.3d 1352, 1360 (11th Cir. 2003) (internal quotation marks and

citation omitted) (“It is well established in this Circuit that

supervisory   officials    are    not       liable   under   §    1983   for     the

unconstitutional    acts   of    their      subordinates     on   the    basis    of

respondeat superior or vicarious liability.”). A supervisor may be

held liable where there is a causal connection between the alleged

constitutional     violation     and     actions     or    inactions      of     the

supervisor.

     In the absence of a supervisor’s personal participation in

the alleged conduct, a plaintiff may demonstrate the necessary

causal connection by showing the supervisor knew about and failed

to correct a widespread history of abuse; the supervisor’s custom

or policy resulted in a constitutional violation; or the supervisor

either directed a subordinate to act unlawfully or knew the

subordinate would act unlawfully and failed to prevent the action.

Harrison v. Culliver, 746 F.3d 1288, 1289 (11th Cir. 2014).

     Allegations that a supervisor failed to adequately train or

supervise subordinates implicates a slightly different theory of

supervisory liability under § 1983. See, e.g., Keith v. DeKalb

Cty., Ga., 749 F.3d 1034, 1047-48 (11th Cir. 2014). Under the

failure-to-train theory, a supervisor may be held liable “only

where the failure to train amounts to deliberate indifference to

                                       30
the rights of persons with whom the [officers] come into contact.”

Id.   at   1052    (alteration    in    original).      Under   the    deliberate

indifference standard, a plaintiff must demonstrate the supervisor

had “actual or constructive notice that a particular omission in

[a]   training     program   causes     .   .   .   employees   to    violate    [an

inmate’s]    constitutional       rights,       and   that    armed    with     that

knowledge the supervisor chose to retain that training program.”

Id. (quoting Connick v. Thompson, 563 U.S. 51 (2011)).

      The linchpin of a supervisory liability claim is an underlying

constitutional violation. Knight through Kerr v. Miami-Dade Cty.,

856 F.3d 795, 821 (11th Cir. 2017) (“There can be no policy-based

liability or supervisory liability when there is no underlying

constitutional violation.”) (citing City of Los Angeles v. Heller,

475 U.S. 796, 799 (1986)). See also Hicks, 422 F.3d at 1253

(holding the plaintiff could not maintain a supervisory liability

action against jail administrators on a failure-to-train theory

because the court found no underlying constitutional violation by

the officers); Gish v. Thomas, 516 F.3d 952, 955 (11th Cir. 2008)

(“Without     an     underlying        violation      of     [the     plaintiff’s]

constitutional rights, [the sheriff] cannot be liable in his

individual or official capacity for a failure to train                          [the

officer] and [the county] cannot be liable on the ground that its

policy caused a constitutional violation.”).



                                         31
     While Plaintiff’s allegations were facially sufficient to

withstand a motion to dismiss (Doc. 52), Plaintiff’s supervisory

liability claim against Defendant Landrum fails at this juncture

of the proceedings. Upon review of the evidentiary basis for

Plaintiff’s claims, the Court finds Plaintiff fails to demonstrate

a constitutional violation against Defendants Corbin, Humphrey,

and Rogers, which entitles each of them to qualified immunity.

Because   there         was   no    underlying      constitutional      violation,      a

supervisory liability claim against Defendant Landrum necessarily

fails. See Knight, 856 F.3d at 821; Hicks, 422 F.3d at 1253.

Accordingly, under the Court’s discretionary authority granted by

the PLRA, the Court sua sponte dismisses Defendant Landrum from

this action. See § 1915(e)(2)(B).

     Therefore, it is now ORDERED:

     1.     Defendants’            Objection       to    Plaintiff’s        Reliance   on

Inadmissible        Evidence       (Doc.    115)    is   SUSTAINED     to    the   extent

Jenkins’ affidavit and sworn complaint constitute inadmissible

hearsay, the facts of which Plaintiff fails to demonstrate can “be

presented      in   a    form      that    would   be    admissible    in     evidence.”

Defendants’ Objection (Doc. 115) is OVERRULED to the extent they

object    to    the      Court’s      consideration        of   Jenkins’       grievance

documents.




                                             32
    2.     Defendants’ Motion for Summary Judgment (Doc. 106) is

GRANTED.   Defendants    Corbin,    Humphrey,   Rogers,   and   Tucker   are

DISMISSED with prejudice.

    3.     Defendant Landrum is DISMISSED without prejudice under

28 U.S.C. § 1915(e)(2)(B).

    4.     The   Court    directs     the   Clerk   to    enter   judgment

accordingly, terminate any pending motions, and close the case.

    DONE AND ORDERED at Jacksonville, Florida, this 10th day of

July, 2019.




Jax-6
c:
Counsel of Record




                                     33
